        Case 1:19-cv-05058-JPB Document 24 Filed 06/29/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 SMOKEWARE.NET, LLC,

       Plaintiff,

       v.                                           CIVIL ACTION NO.
                                                    1:19-CV-5058-JPB
 PREMIER SPECIALTY
 BRANDS,LLC,

      Defendant.

                                       ORDER

      On June 29, 2020, the parties in this matter notified the Court that they have

reached a settlement and that they intend to file a dismissal in the near future.

      For docket management purposes, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE this case. Administrative closure will not

prejudice the rights of the parties to this litigation in any manner nor preclude the

filing of documents. If settlement negotiations fail, the parties need only file a

motion to reopen the case within the time period covered by this Order.

      The parties are ORDERED to file the appropriate documents to dispose of

the case within sixty days. Absent an extension or further order of the Court

if no request to reopen the case is made within the sixty days, the Court may

dismiss the case with prejudice.
 Case 1:19-cv-05058-JPB Document 24 Filed 06/29/20 Page 2 of 2




SO ORDERED this 29th day of June, 2020.


                            ________________________________
                            J. P. BOULEE
                            United States District Judge




                              2
